PER CURIAM:
Peat, Marwick, Mitchell & Company appeal the orders of the district court dismissing a third party complaint against Norfolk Savings and Loan Corporation and its receiver and refusing to disqualify counsel for the receiver and depositors. We conclude that the order denying disqualification of counsel is appealable because it is a final order collateral to the main proceeding. Silver Chrysler Plymouth, Inc. v. Chrysler Motors Corp., 496 F.2d 800 (2d Cir. 1974). Contra, Community Broadcasting v. FCC, 546 F.2d 1022 (D.C.Cir. 1976). Although dismissal of a third party complaint is ordinarily not appealable, we will consider the order under the doctrine of pendent jurisdiction. On the merits, the district court committed no error.

Affirmed.